PER CURIAM.
We affirm, without prejudice for appellant to file an amended motion for post-conviction relief within thirty days with a properly pled motion, including the length of the sentences set forth in the motion. See Wood v. State, 750 So.2d 592 (Fla. 1999) (Justice Wells’ concurring opinion, “the only defendants who would have a viable coram nobis claim and come within this opinion are those defendants who were either never in custody or who were in custody for less than two years and who have not previously filed a coram nobis petition.”).
DELL, KLEIN and STEVENSON, JJ., concur.